Citation Nr: 1543662	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO. 10-49 009 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for right-ear hearing loss, in excess of 0 (zero) percent. 

2.  Entitlement to an increased disability rating for right-ear otitis media in excess of 0 percent. 

3.  Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 70 percent. 

4.  Entitlement to compensation under 38 U.S.C. § 1151 for a left radical nephrectomy and residuals.

5.  Entitlement to an effective date earlier than February 22, 2013 for the grant of a total disability rating based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant (the Veteran) is represented by: Loreain Tolle, Accredited Agent 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 1968, including service in the Republic of Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the RO in Philadelphia, Pennsylvania.

In May 2015, the Veteran and his spouse presented testimony at a Board hearing, which was chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to an effective date earlier than February 22, 2013 for the grant of a TDIU is addressed in the REMAND below and is therein REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  On the record of the May 2015 Board hearing, the Veteran withdrew the appeal regarding the issues of entitlement to entitlement to a disability rating for right-ear hearing loss in excess of 0 percent and entitlement to a disability rating for right-ear otitis media in excess of 0 percent.  

2.  For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood; total occupational and social impairment has not been more nearly approximated; the Veteran's PTSD symptomatology is contemplated by the schedular criteria.  

3.  The Veteran's left nephrectomy was performed by VA personnel at a VA facility but did not involve carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a disability rating for right-ear hearing loss in excess of 0 percent have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to a disability rating for right-ear otitis media in excess of 0 percent have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

3.  The criteria for a disability rating higher than 70 percent for PTSD have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for compensation under 38 U.S.C. § 1151 for a left nephrectomy and residuals have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal with respect to the issues of entitlement to a disability rating for right-ear hearing loss in excess of 0 percent and entitlement to a disability rating for right-ear otitis media in excess of 0 percent.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Accordingly, dismissal of those issues is warranted.  

II.  Schedular PTSD Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the VA Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. §§ 4.125, 4.130.  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The current appeal arises from a claim for service connection for PTSD received at the RO on October 6, 2008.  In a June 2011 rating decision, the RO granted service connection for PTSD and assigned an initial disability rating of 30 percent under Diagnostic Code 9411, effective October 8, 2008.  During the pendency of the current appeal, in a June 2012 rating decision, the RO assigned an increased disability rating of 50 percent, effective December 8, 2011.  In an April 2013 rating decision, the RO assigned an increased disability rating of 70 percent, effective October 8, 2008.  

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: a 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).

As set out above, entitlement to a 100 percent rating for a psychiatric disorder requires not only symptomatology productive of total occupational impairment, such as with a TDIU, it also requires the presence of persistent symptoms which are the equivalent of spatial and temporal disorientation, a persistent hallucinatory state, and/or inability to remember even the closest relatives, such as would produce total social impairment.  After a review of all of the evidence, the Board finds that the evidence does not more nearly approximate total occupational and social impairment than it does occupational and social impairment with deficiencies in most areas.  While psychiatric symptomatology has caused significant and often severe impairment in both occupational and social functioning, which has affected most areas of the Veteran's life, including significant impairment of his family relationships, at no time pertinent to this appeal has there been total impairment in occupational and social functioning as contemplated by the symptoms exemplified in the rating criteria.  The Veteran has always retained the ability to function to some extent in the social realm.  

The Veteran has described to VA and private treatment providers that his has become withdrawn socially and has abandoned many relationships with friends and family member, that he has been verbally abusive to his close family members, and at times in the past has been physically abusive, that he has lashed out in anger on many occasions, has kicked and slammed doors, hit walls, broken windows, been subject to road rage, and has left home on occasion, due to his anger and irritability.  His wife and daughters have added their accounts of these activities which have persisted over many years.  

Despite these symptoms and their significant impact on the Veteran's occupational and social function, the Veteran has maintained his marriage since 1972.  He noted in February 2013 that he had been attending therapy which had been a tremendous help in his marriage and had resulted in an improvement in the relationship.  This provides probative evidence of his ability to maintain social relationships.

The Veteran has been found competent to manage his benefits (see April 2011 and February 2013 VA examination reports).  Such a finding is probative evidence that he retains some significant level of social and occupational functioning.  

On examinations, the Veteran has consistently been described as oriented and as having appropriate hygiene and appearance.  His speech and communications have consistently been described in normal terms.  There are no descriptions of symptoms like or similar to grossly inappropriate behavior, or behavior that is reflective of hallucinations or delusions.  This is probative evidence regarding his ability to function in social and occupational realms.  

While the Veteran has a history of suicidal thoughts, and has occasionally lashed out physically when angered, this behavior is not of the type and degree contemplated as a "persistent danger" of hurting himself or others.  Much of this behavior is by the Veteran's own account, historical and not ongoing.  The Board finds that the Veteran's descriptions are entirely consistent with impaired impulse control (such as unprovoked irritability with periods of violence) and do not suggest symptoms of the type and degree contemplated for a 100 percent rating.  

While the Veteran has complained of impaired memory and concentration, there are no descriptions of symptoms like or similar to memory loss for names of his close relatives, his own occupation, or his own name.  Indeed, the February 2013 VA examiner assessed his memory loss as "mild" and assessed his working memory as "adequate." 

The GAF scores assigned by VA clinicians in this case are not consistent with total occupational and social impairment.  On VA examination in April 2011, the Veteran was assigned a GAF score of 45.  A GAF score in the range of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Other GAF scores consistent with this score were assigned in VA Mental Health Clinic notes on November 3, 2009 (VBMS record 01/20/2009), April 2, 2010 and July 6, 2010 (VBMS record 07/15/2010), October 6, 2010 (VBMS record 11/02/2010).  

The February 2013 VA examiner assigned a GAF score of 55.  A GAF score in the range of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  Most notable, the examiner was presented with the criteria for each psychiatric rating and specifically did not choose total occupational and social impairment.  Rather, the examiner chose the criteria for a 10 percent rating.  Another GAF score consistent with this score was assigned in VA Mental Health Clinic notes on March 11, 2013 (Virtual VA record 09/25/2013).  

The Veteran's private psychologist wrote a series of letters to the Veteran's representative in 2009 through 2011, apparently in direct support of his disability claim, which attested to GAF scores ranging from of 37 to 42.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

While it is clear from the context of these letters that the private psychologist supports the Veteran's attempt to obtain a higher rating for his PTSD, as with all evidence, the Board must weigh these scores against the symptoms actually reported.  The Board notes that GAF scores do not directly translate into any particular disability rating.  Rather, it is the symptomatology underlying the GAF score that must be considered in assigning a disability rating.  Here, in most of the letters from the private psychologist, the Veteran's PTSD symptoms are only minimally discussed, and the symptoms that are discussed do not appear to be of the type and degree contemplated for a 100 percent rating.  The letters mostly detail the Veteran's pre-military and military history, as well as his post-service work history and various health concerns.  A February 2010 report discusses primarily the Veteran's difficulty getting an appropriate PTSD rating as contributory to his symptoms.  

The most detailed description of symptoms appears in a December 8, 2011 report (see VBMS record 02/15/2012) which notes problems with memory, frequent anxiety attacks, severe occupational impairment, and severe social impairment.  It was noted that the Veteran does not have the strength to work or the emotional ability to be involved with other workers.  He is comfortable in the company of family and other veterans.  He is obsessed with getting VA medical and psychiatric help from the VA.  His depressed state has a direct effect on his lack of motivation.  His general appearance was disheveled, his mood was depressed, his motor behavior was agitated, his affect was blunt, and his speech was verbose.  There were no hallucinations or delusions evident, his memory, insight, and judgment were poor, but suicidal and homicidal ideation were not evident.  

The Board finds that the symptoms described in the December 2011 letter are generally consistent with other treatment reports and do not describe or suggest total occupational and social impairment due to symptoms of the type and degree contemplated under the rating schedule.  Notably, severe occupational and social impairment, as described in the report, is not the equivalent of total occupational and social impairment.  A disheveled appearance is entirely consistent with "neglect of personal appearance and hygiene" as contemplated for the current 70 percent rating, but does not suggest symptoms like or similar to intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  While the private psychologist may have interpreted the Veteran's symptoms as supportive of lower GAF scores than did the VA clinicians observing similar symptoms, the underlying symptomatology described by the private psychologist does not more nearly approximate total occupational and social impairment than it does the criteria for the current 70 percent rating.  

In short, the gross impairment of behavior resulting in severe disorientation of the individual which is contemplated by the 100 percent rating criteria, is simply not evident in this case at any time.  

The Board acknowledges the Veteran's assertions that he has issues with depression, anxiety, irritability and anger outbursts, social isolation, restricted range of affect, exaggerated startle response, hypervigilance, impaired concentration and memory, and sleep impairment.  These reports are competent evidence and are entirely consistent with the clinical reports discussed above.  However, these assertions are not probative of total occupational and social impairment.  As total occupational and social impairment is not more nearly approximated than occupational and social impairment with deficiencies in most areas, the Board concludes that a 100 percent rating for the service-connected psychiatric disability is not warranted at any time.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

III.  Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of depression, anxiety, irritability and anger outbursts, social isolation, restricted range of affect, exaggerated startle response, hypervigilance, impaired concentration and memory, and sleep impairment are specifically included in the rating schedule, and the assigned 70 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

IV.  Compensation Under 38 U.S.C. § 1151

The Veteran is seeking compensation for a left nephrectomy (and residuals), which was performed at a VA facility in March 2010, to remove a tumor which was suspected to be renal-cell carcinoma.  He contends that the procedure should not have been performed because it was determined after surgery that the tumor was not malignant.  

Compensation under § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C. § 1151; 38 C.F.R. § 3.358(a).  

In essence, there are three elements required to establish benefits under 38 U.S.C.A. § 1151: there must be (a) additional disability or death; (b) a causal nexus between the VA treatment (medical, surgical or hospitalization), an examination, or vocational rehabilitation under chapter 31 and the additional disability or death; and (c) a finding of fault or a finding of an unforeseen circumstance.  Each element is a prerequisite for the subsequent element.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

Here, there is no dispute regarding elements (a) or (b).  The evidence demonstrates that the Veteran was treated at a VA facility by VA personnel and that his left kidney was removed on March 9, 2010.  The Veteran's assertions center on the necessity of the surgery and on his belief that VA failed to accurately diagnose his condition as a benign tumor or pseudotumor rather than a malignancy.  

Regarding the establishment of fault, it must be shown that the additional disability or death was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault.  It must be shown that VA failed to furnish the degree of care expected of a reasonable health care provider or that VA furnished care without informed consent.  With respect to an event not reasonably foreseeable, the reasonable health care provider standard applies and it must be the type of risk that would not have been disclosed in informed consent procedures (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(1).

The question at issue in this case is purely a medical determination.  In other words, the Board must determine not only whether the procedure was properly performed, but whether the nephrectomy was medically necessary in light of the information available to the treating physician, and the related questions of whether additional information could reasonably have been obtained through further testing, and whether such information would reasonably have been expected to change the outcome.  

The RO obtained a VA medical opinion in July 2010.  That examiner found that the surgery was appropriate and was carried out correctly and that the effects of surgery are those to be expected in patients undergoing a left radical nephrectomy.  The examiner also found that further evaluation could not have increased the certainty or decreased the risk of a false positive interpretation without significant risk to the Veteran's future health.  

The examiner reasoned that the cytology at the time the tumors were discovered was strongly suggestive of renal cell carcinoma.  As to the Veteran's assertion that he would have preferred partial nephrectomy if feasible to preserve renal function, or a biopsy for definitive diagnosis, the examiner explained that a partial nephrectomy in this case would not have been feasible as the renal artery passes through the solid mass and removal of the mass would devascularize the kidney on that side, thus rendering the kidney nonfunctional.  For this reason a total nephrectomy was required.  

As for the possibility of conducting a biopsy prior to removal, the examiner explained that such a procedure carries a significant risk of bleeding, and there is also a significant incidence of seeding of the biopsy tract with tumor cells.  This would increase the risk of recurrence in this region and would decrease the overall rate of disease-free survival.  Based on these factors, the examiner concluded that it would not have been appropriate to carry out either of these procedures (partial nephrectomy or biopsy).  The examiner also found that further confirmation could not have been achieved without a nephrectomy.  

The examiner acknowledged that radiographic and cytological findings where not definitive; however, the examiner concluded that the combination of these findings and the independent observations made at the time support a diagnosis of renal cell carcinoma as being "highly likely."  In support of this finding, the examiner noted that the operative report describes paracytic vessels supplying the kidney, a finding that is seen typically in renal cell carcinoma.  The examiner also noted the presence of enlarged lymph nodes and a greater than expected number of lymph nodes in the region of the renal hilum.  According to the examiner, this would be consistent with renal cell carcinoma.  While the examiner acknowledged that the increase in lymph nodes could have been caused by chronic infection, there was no history of infection in the Veteran's case.  

Regarding the expected risks of the procedure, the examiner noted the asymmetric renal function prior to the nephrectomy, with 85 percent of renal function confined to the right kidney.  This suggested that there would be no anticipated long-term effects from removal of the left kidney.  The examiner concluded that the procedure was appropriately performed, noting that the operative note and discharge summary do not describe any untoward events and it is not suggested that there was any deficiency in skill in carrying out the procedure.  Based on these findings, the examiner concluded that the surgical procedure was planned and executed appropriately and that the Veteran had no unusual effects from the surgery.  

There is no medical opinion that conflicts with that obtained by VA in July 2010.  The Board has considered the Veteran's lay assertions regarding the necessity of the nephrectomy and the advisability of conducting a biopsy or other testing to confirm the presence of cancer.  It is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

Here, the determination at issue-the necessity for the nephrectomy and the advisability of additional testing-are matters which are not capable of lay observation but require medical knowledge and training.  The Veteran has not been shown to have the necessary medical training and/or expertise to opine that the Veteran's treatment involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Such opinion of VA fault requires both knowledge of what the standard of medical care should have been and how the standard was breached by VA medical providers.  The Veteran's observations are therefore not competent evidence.  

The Veteran's spouse testified that "they" removed one of the Veteran's ribs "because I guess they broke it during the operation and it had pieces of it and did some other damage to the muscles and tendons in there so that was removed also."  A review of the surgical report reveals that the removal of a portion of the 11th rib was intentional and was necessary to allow "access into the retroperitoneal cavity."  There is no indication from the surgical report that the removal of the rib was accidental or unexpected (see VBMS record 03/02/2010).  

The Veteran and his spouse have also disputed in their testimony the findings regarding the remaining function of the left kidney.  The Board finds the competent and well explained interpretation of the July 2010 VA examiner, as set out above, to be persuasive on this question.  

The Veteran has submitted a copy of a medical treatise addressing inflammatory pseudotumor of the kidney and has testified that this article demonstrates that the condition may have resolved on its own, and therefore, removal of the kidney was not necessary.  The Board simply observes that the reasoning of the July 2010 VA opinion is that the potential for malignancy could not be effectively ruled out without removal of the kidney.  Therefore, the assertion that the ultimate diagnosis, which could only be determined post-nephrectomy, did not mandate the removal of the kidney, is not probative evidence regarding the medical necessity of removal of the kidney in the Veteran's case.  As has already been explained, the competent evidence on this question is that the nephrectomy was necessary to determine the ultimate diagnosis.  

The Veteran testified that he was entitled to a second or third opinion prior to the removal of the kidney, and that he was never advised of any other options.  However, the clinical records demonstrate that he was informed of the benefits and risks of the surgery and that he gave his informed consent in accordance with 38 C.F.R. § 17.32.  Notably, the March 9, 2010 Operative Report contains the notation "We discussed the risks and benefits of the surgery with the patient.  He elected for radical left nephrectomy and gave his informed consent" (see VBMS record 11/02/2010).  There is no requirement that a claimant under § 1151 must have been provided multiple medical opinions prior to administration of care.  In this case, the lack of an additional medical opinion before the surgery does not demonstrate or suggest that the procedure which was ultimately performed was not medically necessary given the information available at the time.  Indeed, the opinion obtained by VA in July 2010 supports the decision to proceed with the nephrectomy.  To date, there is no medical opinion that conflicts with the determination of the surgeon that the left kidney should have been removed.  

In light of the facts found, that the Veteran's left nephrectomy did not involve carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable, the Board concludes that compensation under 38 U.S.C. § 1151 for the Veteran's left nephrectomy and residuals is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

V.  Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in March 2011, June 2011, and February 2013, under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, Disability records from the Social Security Administration, and private treatment reports identified by the Veteran.  The RO has also obtained thorough medical examinations regarding each claim, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 90 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


ORDER

The appeal of entitlement to a disability rating for right-ear hearing loss in excess of 0 percent is dismissed.  

The appeal of entitlement to a disability rating for right-ear otitis media in excess of 0 percent is dismissed.  

A disability rating for PTSD in excess of 70 percent is denied. 

Compensation under 38 U.S.C. § 1151 for left radical nephrectomy residuals is denied.  

REMAND

In a February 2014 rating decision, the RO granted a TDIU, effective from February 22, 2013.  A Notice of Disagreement was received on January 30, 2015, within one year of the mailing of the rating decision.  To date, a Statement of the Case has not been sent to the Veteran.

Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the Agency of Original Jurisdiction to direct that a Statement of the Case be issued.  See 38 C.F.R. §19.9(c)(2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claim for an effective date earlier than February 22, 2013 for the grant of a TDIU is REMANDED for the following action:

Issue a Statement of the Case pertaining to the issue of entitlement to an effective date earlier than February 22, 2013 for the grant of a TDIU, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  

The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal (completed and signed VA Form 9 or equivalent) must be filed after receiving the Statement of the Case.  See 38 C.F.R. § 20.202 (2015).  

If, and only if, the Veteran perfects the appeal to any issues, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


